Citation Nr: 9901817	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-39 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection of the tongue, 
oropharynx, and neck, due to herbicide exposure.

2.  Entitlement to service connection for nicotine addiction.

3.  Entitlement to service connection for carcinoma of the 
tongue, oropharynx, and neck, due to inservice tobacco use.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
November 1959 and from December 1959 to December 1970.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a rating decision entered in July 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa, denying the veterans claim 
of entitlement to service connection for carcinoma of the 
tongue, oropharynx, and neck, due to herbicide exposure.  The 
veteran thereafter appealed the ROs adverse action and he 
thereafter perfected his appeal as to that issue.  The 
aforementioned rating decision made reference to a prior 
denial of a claim by the veteran as to his entitlement to 
service connection for carcinoma of the mouth, as a residual 
of exposure to Agent Orange, which was effected by the RO in 
a rating action of May 1994, an appeal of which was not 
timely filed following the issuance of notice of the denial 
and of his appellate rights in July 1994.

The veteran in a VA Form 21-4138, Statement in Support of 
Claim, executed by his service representative in April 1997, 
expanded his claim to include the issue of entitlement to 
service connection for carcinoma of the tongue, oropharynx, 
and neck, due to inservice tobacco use.  Such claim was 
denied by rating action of the RO in September 1997, and by 
subsequent action, the RO in February 1998, denied 
entitlement of the veteran to service connection for nicotine 
addiction.  Notice of the foregoing actions was furnished to 
the veteran in September 1997 and March 1998, respectively, 
and he was provided a statement of the case or supplemental 
statement of the case as to each such denial in February and 
April 1998, respectively.  Although the veteran did not 
thereafter submit a VA Form 9, Appeal to the Board of 
Veterans Appeals, or other document representing a 
substantive appeal as to the above-noted issues, and 
notwithstanding the ROs notice to the veteran in June 1998 
that he had failed to perfect his appeal as to the denial of 
service connection for nicotine addiction, the Board finds 
that the transcript of the testimony offered at an RO hearing 
before the ROs hearing officer in late April 1998 as to the 
two issues identified above constitutes a substantive appeal 
as contemplated by 38 C.F.R. § 20.202 (1998), such that those 
issues are properly before the Board for appellate 
consideration.  See also BVA Chairmans Memorandum No. 01-98-
25 (August 1998) [lifting a stay initiated in June 1998 as to 
the adjudication of claims based on tobacco use during 
military service].  As such, those matters are herein 
addressed. 


REMAND

It is contended by the veteran, in substance, that the 
carcinoma of the tongue, oropharynx, and neck from which he 
suffers is the result of inservice herbicide exposure, or in 
the alternative, inservice tobacco use.  It is further 
alleged that nicotine addiction of the veteran had its onset 
during the veterans military service.  Such arguments were 
advanced by and on behalf of the veteran at an RO hearing in 
April 1998, during which the hearing officer agreed to leave 
the record open so that additional information could be 
obtained by the veteran from a private treating physician and 
to permit the RO to obtain the veterans VA treatment records 
for review.  A request was made on more than one occasion to 
obtain the veterans clinical treatment folders from the 
appropriate VA medical facility; a supplemental statement of 
the case of June 1998 indicates that such folders were 
received by the RO on May 1, 1998, and otherwise references 
data contained therein.  Such folders did not, however, 
accompany the veterans claims folder to the Board for review 
and, thus, further action is needed to associate those 
folders with the evidence of record.

In support of his multiple claims for service connection, the 
veteran presents a medical report, dated in May 1998, from a 
treating physician, D. B. Fraser, M.D., noting that the 
veteran had related a history of starting smoking at age 17 
upon entering military service and continuing to smoke as 
much as three packs of cigarettes per day while in service.  
Dr. Fraser also noted that the veteran suffered from 
carcinoma of the tongue and other disorders which were, in 
his opinion, directly related to the veterans tobacco 
consumption habits.  He concluded his statement with the 
following:

In view of the highly addictive nature of nicotine, it 
is my opinion that his military service may have played 
a role in his continued dependence upon cigarettes.

In view of the wording utilized by Dr. Fraser, particularly 
his use of the word, "may," in the cited sentence, as well as 
the ambiguity of that sentence insofar as determining the 
date of onset of any nicotine dependence of the veteran, 
further medical input is deemed to be in order.  See Hicks v. 
West, No. 93-1222, slip op. at 7 (U.S. Vet. App. Dec. 9, 
1998); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[setting forth the spectrum of language as to the degree of 
certainty necessary in a medical opinion in order to 
establish a plausible medical nexus].

On the basis of the foregoing, the Board hereby REMANDS this 
case to the RO for completion of the following actions:

1.  The RO should obtain from the VA 
Medical Center in Des Moines, Iowa, and 
any other applicable VA facility, the 
veterans clinical treatment folders for 
inclusion in the record.

2.  Upon obtaining appropriate 
authorization from the veteran, the RO 
should contact David B. Fraser, M.D., 
Centerville Medical Clinic, P.O. Box 39A, 
Centerville, Iowa 52544, for the purpose 
of (a) clarifying the statements set 
forth by him in correspondence of May 5, 
1998, and (b) obtaining a copy of all 
treatment or other records concerning the 
veteran which are held in his possession.  
It is requested that Dr. Fraser be asked 
to respond to the question of whether it 
is at least as likely as not that the 
veteran was addicted to nicotine in 
service and whether it is at least as 
likely as not that any inservice tobacco 
use led directly to carcinoma of the 
tongue or other area.  Dr. Fraser should 
be asked to clarify the basis of his 
opinions as to the veterans inservice 
tobacco use/nicotine addiction and 
provide a rationale for all opinions set 
forth.

3.  Thereafter, the RO should arrange for 
the veteran to undergo a VA medical 
examination for purposes of determining 
the existence and origin of any nicotine 
addiction and the relationship of the 
veterans carcinoma of the tongue, 
oropharynx, and neck to inservice tobacco 
use.  The veterans claims folder in its 
entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veterans history and 
current complaints, as well as a 
comprehensive clinical evaluation.  Any 
indicated diagnostic studies, to include 
X-rays, must be accomplished.

Following the examination, the examiner 
is to be asked to render a professional 
opinion, with full supporting rationale, 
as to whether it is at least as likely as 
not that tobacco use in service caused 
the veterans carcinoma of the tongue, 
oropharynx, or neck.  As well, the 
examiner should be asked to respond to 
the question of whether there is evidence 
to support a diagnosis of nicotine 
addiction, and, if so, at what point in 
time did the veteran become dependent on 
nicotine.  If it is the examiners 
conclusion that the veteran became 
nicotine-dependent in service, the 
question of whether it is at least as 
likely as not that the inservice nicotine 
addiction resulted in carcinoma of the 
tongue, oropharynx, or neck must be fully 
addressed, with full reasons and bases 
for the conclusion reached.

4.  Upon completion of the foregoing 
actions, the RO should then readjudicate 
the claims for service connection set 
forth on the title page of this remand, 
based on all of the evidence of record 
and all governing legal authority.  Such 
readjudications should necessarily entail 
an initial determination as to whether 
such claims are well-grounded, and if so, 
consideration of the merits of any well-
grounded claims must follow.

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case.  Thereafter, the veteran and his representative 
should be afforded a reasonable period for a response before 
the record is returned to the Board for further review.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
